Citation Nr: 1600680	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  11-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  The appellant is seeking recognition as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in September 2015.  A transcript of the hearing has been associated with the claims file.  

Following the last adjudication of the case by the AOJ, the appellant submitted additional pertinent evidence in support of her appeal.  Because she waived initial RO jurisdiction of this evidence, it is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).


FINDINGS OF FACT

The appellant and the Veteran were married in May 1970, until the appellant left the Veteran and went to live in another state in May or June 1976 due to abusive treatment by the Veteran; the Veteran then obtained a divorce from the appellant in June 1977, and he remarried in June 1977.  


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse of the Veteran for the purpose of VA death benefits.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541, 5124 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.205, 3.206 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking recognition as the surviving spouse of the Veteran.  She maintains that, although they were divorced, her initial separation was due to his abusive behavior, and she had no knowledge of the divorce until after his death.  See Board Hr'g Tr. 2, 10.  

A.  Applicable Law

VA death benefits may be paid to a surviving spouse who was married to a veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury of disease causing death was incurred or aggravated, (2) one year or more prior to the Veteran's death, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 154; 38 C.F.R. § 3.54.  

The term "surviving spouse" means a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50, 3.53.  

A wife is a person whose marriage to the Veteran meets the requirements of 38 C.F.R. §§ 3.1(j).  38 C.F.R. § 3.50(a).  Marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  

A person divorced from a veteran is no longer the veteran's spouse and, thus, cannot be the veteran's surviving spouse.  See Lance v. McDonald, No. 14-2756, 2015 WL 3408103, at *3 (Vet. App. May 28, 2015) (quoting Haynes v. McDonald, 785 F.3d 614, 616 (Fed. Cir. 2015), cert. denied, 136 S. Ct. 156 (2015)).  The validity of a divorce decree regular on its face, will be questioned by the Department of Veterans Affairs only when such validity is put in issue by a party thereto or a person whose interest in a claim for Department of Veterans Affairs benefits would be affected thereby.  38 C.F.R. § 3.206.  In cases where recognition of the decree is thus brought into question, where the issue is whether the veteran is single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting validity of divorce.  38 C.F.R. § 3.206(a).  

B.  Discussion

In this case, the material facts are not in dispute.  First, the appellant and the Veteran were married in May 1970.  Second, that the appellant left the Veteran in approximately May or June 1976 due to abusive treatment by the Veteran.  Third, the appellant went to live with her brother in a different state.  Fourth, that the Veteran obtained a divorce decree in June 1977, and he remarried in June 1977.  In January 2010, the Illinois State Registrar completed a verification of divorce certifying that the appellant and the Veteran were divorced on June [redacted], 1977.  A copy of the divorce decree is also of record.  There is also a verification of marriage establishing his marriage to a different person in June 1977.  

Based on these undisputed facts, the appeal must be denied.  The Board finds no basis to doubt the appellant's assertion that her initial separation from the Veteran resulted from his abusive behavior.  However, the law is dispositive and clearly requires that a person be married to a veteran at the time of the veteran's death to qualify as a surviving spouse.  As the appellant was divorced from the Veteran, she cannot be the Veteran's surviving spouse.  See Lance, 2015 WL 3408103, at *3 (nonprecedential) (citing Haynes, 785 F.3d 614, 616).  Although she may not have known about the divorce until after the Veteran's death, the evidence submitted confirms that that the divorce was granted despite her physical absence or even knowledge that he was seeking a divorce.  

The appellant has questioned the legal adequacy of the divorce in this regard.  In reviewing the available information, the Board observes that the divorce decree has been certified as accurate by the Illinois State Registrar.  The divorce was granted by default due to the appellant having "willfully deserted and absented herself from [the Veteran]" for over one year.  See 750 Ill. Comp. Stat. Ann. 5/401.  Notice of the pendency of the divorce suit was made by publication.  See 750 Ill. Comp. Stat. Ann. 5/412.  Moreover, it appears the Veteran was domiciled in the State of Illinois at the time of the divorce.  See 38 C.F.R. § 3.206(a).  In fact, his remarriage shortly thereafter took place in that state.  Based on these undisputed facts, the Board has no basis to question the validity of the divorce.  See 38 C.F.R. § 3.206.  

Importantly, the appellant does not appear to be disputing the validity of the divorce decree (i.e., the authenticity of the document), but the validity of the divorce itself.  To the extent the appellant dispute the validity of the divorce, it is outside the Board's jurisdictional authority to otherwise review the legal adequacy of the divorce proceeding.  See 38 C.F.R. § 20.101 (2015).  

As such, the Board finds that the appellant may not be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, and her claim is denied as a matter of law.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. §§ 3.50, 3.54. 

In reaching this determination, the Board notes that it is sympathetic to the appellant's claim; however, the Board is without authority to grant the appellant's claim on an equitable basis, and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As such, the claim must be denied as matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Here, the law is dispositive of the issue as the facts are not in dispute.  Therefore, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 









	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits is denied. 



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


